HLD-011                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 20-1973
                                       ___________

                          IN RE: IFEDOO NOBLE ENIGWE,
                                                     Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 2-19-cv-12631)
                      ____________________________________

                  Submitted Pursuant to Rule 21, Fed. R. App. P.
                               September 17, 2020
     Before: SMITH, Chief Judge, CHAGARES and GREENBERG, Circuit Judges

                             (Opinion filed September 28, 2020)
                                         _________

                                        OPINION*
                                        _________

PER CURIAM

       Ifedoo Noble Enigwe has filed a petition for a writ of mandamus seeking an order

directing the District Court to rule on a motion that he filed under Fed. R. Civ. P. 60(b).

We will deny the petition.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Enigwe instituted the civil action at issue here by submitting a complaint in which

he accused two defendants of discriminating against him in connection with an airport

hotel parking shuttle. About five months later, and without any further developments,

Enigwe informed the District Court by letter that he wished to voluntarily withdraw his

complaint. The District Court then entered an order on October 28, 2019, dismissing his

complaint with prejudice. Enigwe’s deadline to appeal that ruling expired on November

27, 2019. See 28 U.S.C. § 2107(a); Fed. R. App. P. 4(a)(1)(A).

       On December 9, 2019, Enigwe filed with the District Court a motion under Rule

60(b). Enigwe argued that the District Court erred in dismissing his complaint with

prejudice in light of his voluntary withdrawal, and he asked the District Court to either set

aside its order or enter another order dismissing his complaint without prejudice instead.

The defendants filed a response in opposition to Enigwe’s motion, and it appears that the

motion has been ripe for disposition since January 2020.

       Enigwe now has filed a mandamus petition with this Court seeking an order

directing the District Court to rule on his Rule 60(b) motion. Mandamus may be

warranted when a delay in ruling amounts to a failure to exercise jurisdiction and, in

some cases, delays of this length might be of concern. See Madden v. Myers, 102 F.3d

74, 79 (3d Cir. 1996). Under the circumstances, however, we cannot say that the

extraordinary remedy of mandamus is warranted. Those circumstances include the facts

that Enigwe did not serve the District Judge with his mandamus petition until July of

                                             2
20201 and that Enigwe has not expressed any desire to proceed with any affirmative

claim for relief. Thus, we will deny his mandamus petition. We are confident that the

District Court will rule on Enigwe’s Rule 60(b) motion in due course. To the extent that

Enigwe’s filings can be construed to request any other relief, such as an order vacating

the District Court’s order,2 those requests are denied as well.




1
 Enigwe also has not served his petition on the defendants as required by Fed. R. App. P.
21(a)(1). Enigwe argues that he need not do so because the voluntary withdrawal of his
complaint means that there are no defendants to serve. We need not address that issue
because we are denying Enigwe’s petition on the merits.
2
  Enigwe’s petition can be read at times to request what is in essence appellate review of
the District Court’s October 28 order of dismissal. We deny Enigwe’s petition to that
extent because mandamus is not a substitute for appeal. See Madden, 102 F.3d at 77.
                                              3